Citation Nr: 0013794	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  94-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1992 rating decision from the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran and his representative appeared before a Member 
of the Board at a hearing at the RO in April 1996.  The Board 
remanded the case to the RO in December 1996 and again in 
September 1998 for further development.  The case has now 
been returned to the Board for adjudication.


FINDINGS OF FACT

PTSD originated during service.


CONCLUSION OF LAW

PTSD was incurred by active service.  38 U.S.C.A. §§ 101(16), 
1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Facts

The veteran's service personnel records reflect that the 
veteran served as a clerk typist and administrative 
specialist with Company A (Admin), 173rd Airborne Brigade in 
Vietnam from November 1969 to January 1971.  Moreover, his 
DD214 indicates that his medals included the Bronze Star, 
Vietnam Campaign Medical with 60 device, and the Vietnam 
Service Medal with 2 campaign stars.  The veteran's service 
medical records make no reference to a psychiatric 
disability.  At his December 1971 separation examination, the 
psychiatric evaluation was normal.

A December 1977 private hospital discharge summary revealed 
that the veteran was hospitalized after taking an overdose of 
medication.  It was noted that the veteran had burned his 
hands approximately 6 months previously and had become 
depressed and socially withdrawn since that time.  On 
evaluation, it was noted that his mood was severely depressed 
and that he had been insomniac for some time and had a poor 
appetite.  There were no hallucinations or delusions, but his 
outlook was described as marred with hopelessness.  The 
discharge diagnosis was depressive neurosis.

Private medical records from April to December 1992 show that 
the veteran was followed for complaints of anxiety and 
nervousness.  He reported inability to sleep, nervousness, 
and trembling hands.  Diagnoses included chronic anxiety, 
status post war syndrome after Vietnam, and insomnia.

In October 1992, the Environmental Support Group (ESG) (now 
the U.S. Armed Services Center for Research of Unit Records) 
provided an extract from the 173rd Support Battalion Airborne 
Brigade January through March 1970 history.  It indicated 
that the duties of CO A (ADMIN) were to serve as a carrier 
unit for the battalion.  An enclosed map indicated support 
areas of the 173rd included Phu Tai, Qui Nhon, Tuy Hoa, Lz 
English, An Khe, and Phu Cat.  

In a November 1992 VA examination, the veteran reported that 
he served as a clerk and occasional courier in Vietnam and 
was scared most of the time during his assignment there.  The 
veteran complained of recurring dreams and nightmares of 
seeing a soldier who had sustained a gunshot wound to the 
head and being held underwater.  The veteran reported that he 
became anxious at the sound of a helicopter, did not like the 
sound of fireworks or heavy equipment, and although remained 
close to his family, preferred to keep to himself.  The 
diagnosis was generalized anxiety reaction not otherwise 
specified.  The examiner noted that while the veteran 
described some symptoms commonly experienced with the 
diagnosis of PTSD, the veteran's actual exposure to combat 
appeared minimal.

In a November 1992 private psychiatric evaluation for Social 
Security Administration (SSA), it was noted that the veteran 
appeared very nervous, his hands shook badly, and that he 
avoided eye contact.  The veteran reported that he began 
noticing that he was nervous after returning from Vietnam and 
he complained of experiencing nightmares of a few discrete 
traumatic/violent events that he experienced in Vietnam.  He 
stated that he had some fear and avoidance of going to sleep 
because of these nightmares.  He stated that he avoided 
things that reminded him of Vietnam such as helicopters, that 
he felt uncomfortable talking about the subject, and became 
emotional when exposed to situations that remind him of 
Vietnam.  He reported that he was very jumpy, especially when 
hearing unexpected loud noises.  Increased irritability, 
anger, social withdrawal, and sleep difficulties were noted.  
The diagnostic impression included PTSD, major depression, 
and rule out generalized anxiety disorder.

Private medical records from May to September 1993 show 
diagnoses of anxiety and depression.

At an April 1996 Travel Board hearing, the veteran testified 
that although he was initially a clerk typist in Vietnam, he 
then received a clearance and was assigned courier duty.  He 
testified that in carrying out his duties, he came under 
small fire attacks as well as mortar attacks on several 
occasions.  He also testified that he was exposed to this at 
both his primary base in Phu Tai as well as at LZ English.  
According to the veteran, he often relives these attacks in 
his dreams.

A February 1998 private psychiatric evaluation report 
indicated that the veteran reported that he saw a lot of 
combat duty and killing in Vietnam.  He reported he had been 
able to repress his thoughts of Vietnam until 1988, and then 
began thinking about it more.  He complained of experiencing 
nightmares and daily thoughts of Vietnam.  He stated that a 
lot of things trigger his memory of Vietnam, such as 
helicopters and certain smells.  According to the veteran, he 
was over sensitive to loud noises, more fearful and distant 
with people, and was irritable most of the time.  He 
complained of depression and trouble sleeping.  The diagnoses 
included PTSD, recurrent severe major depression, and panic 
disorder.

At a September 1999 VA PTSD evaluation, the veteran reported 
his Vietnam stressors were circling the field waiting to land 
because it was under rocket attack; that a friend of his from 
basic training who he saw occasionally was killed and he had 
to identify the body and that he had severe head wounds and 
his feet had been burned; that he saw dead Vietnam bodies 
rotting and that a sergeant threw grenades at the bodies.  He 
reported having nightmares related to Vietnam, and that 
smells and sounds remind him of Vietnam.  The examiner noted 
that during his discussion about Vietnam, the veteran's hands 
visibly shook and he avoided eye contact.  The diagnosis was 
chronic PTSD with moderate dysthymia.  The examiner noted 
that the veteran's PTSD appeared to be related to his Vietnam 
service and significantly contributed to his current 
dysfunction.  

II.  Analysis

The veteran has contended that he has PTSD as the result of 
his service in Vietnam.  
Initially, the Board addresses the question of whether the 
claimant has presented evidence of a well grounded claim.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The evidence, in brief, shows that the veteran 
served in Vietnam during the period of hostilities there, 
that he has reported he was exposed to stressors during such 
service, and that PTSD has been diagnosed.  In view of these 
findings, the Board concludes that the veteran's claim is 
well grounded.  Once it has been determined that a claim is 
well grounded, VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to that claim.  38 
U.S.C.A. § 5107.

In this regard, the Board remanded this case for additional 
development in December 1996 and September 1998.  A report 
from ESG was received in October 1992, and VA psychiatric 
evaluations were conducted in November 1992 and September 
1999.  Moreover private medical records from November 1992 to 
May 1999 were also received. Therefore, in light of the 
above, the Board is satisfied that all available relevant 
evidence is of record and that the statutory duty to assist 
the appellant in the development of evidence pertinent to his 
claim has been met.

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).

In the instant case, the Board notes that the veteran filed 
his initial claim for service connection for PTSD in May 
1992.  Thus, given the fact that this case is currently 
pending before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, it is the Board's determination that 
the veteran's claim of entitlement to service connection for 
PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas.

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)). 

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If there 
is no combat experience, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  The veteran's lay testimony alone is 
insufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West, 7 Vet. App. at 
76.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the 
United States Court of Appeals for Veterans Claims (Court), 
held that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  West and Doran cited a 
provision of the VA MANUAL 21-1 which has now been revised as 
to "Evidence of Stressors in Service" to read, in part,... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the October 1995 revision of the VA MANUAL 21-1, the 
Court has held that the requirements in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor."  See 
Moreau, 9 Vet. App. at 395; Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The Board would note that the VA has adopted the fourth 
edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (effective March 7, 1997) (1999).   The Board notes 
that under 38 C.F.R. § 4.125(a), a diagnosis of a mental 
disorder, including PTSD, must conform to the criteria of 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). 38 C.F.R. § 4.125 (1999).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the appellant's 
claimed in-service stressor actually occurred, and that there 
is a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appears to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.

The Board has reviewed the record in its entirety.  The Board 
recognizes that the RO determined that there was no objective 
evidence that the veteran suffered any in-service stressor, 
and that the evidence of record did not show that he was 
involved in combat against the enemy.  However, it is the 
Board's determination that the veteran was involved in combat 
against the enemy.  In this regard, the Board observes that 
according to the veteran, while he was in Vietnam, he served 
as a courier for the 173rd Airborne Brigade which included 
transporting documents out to the field, where he was fired 
upon on several occasions.  The veteran further maintains 
that his unit came under periodic mortar and rocket attacks.  

The Board notes that the veteran's personnel records confirm 
that he served in the Company A of the 173rd Airborne Brigade 
during the Winter-Spring 1970 campaign as well as the 13th 
unnamed campaign.  Documents from ESG indicate that Company A 
(ADMIN) was a carrier unit for the 173rd Airborne Brigade and 
that duties included logistical support and tactical security 
as well as administrative support.  In a report for the 
period from January to March 1970, ESG reported that during 
this time, security of the camp was doubled for an extremely 
effective guard system in preparation for the anticipated Tet 
offensive.  ESG also reports that the support areas of the 
173rd Support Battalion included LZ English, LZ uplift, Qui 
Nhon, and Phu Tai.  

In light of the above, the Board concludes that the evidence 
of record supports a finding that the veteran was engaged in 
combat while serving in Vietnam.  In the Board's judgment, 
this report from ESG and the veteran's personnel records 
provide sufficient corroboration of the stressors alleged by 
him in statements and testimony.   

The evidence of record demonstrates that the veteran has 
clearly been diagnosed as having PTSD by private and VA 
physicians on the basis of his reported stressors from 
service.  In the September 1999 VA examination, the examiner 
noted that the veteran's PTSD appeared to be related to his 
Vietnam service and significantly contributed to his current 
dysfunction.  There is no competent evidence rebutting this 
diagnosis of PTSD.  

Thus, the Board observes that in light of the above 
determination that the veteran was involved in combat against 
the enemy, the Board concludes that the diagnosis of PTSD 
from the veteran's private and VA examinations are in 
accordance with DSM-IV and establishes a medical link between 
current symptomatology and the claimed in-service stressor.  
Accordingly, the Board finds that the record supports a grant 
of service connection for PTSD under both the old and new 
PTSD regulations.


ORDER

Service connection for PTSD is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

